Appeal from an award in favor of claimant, Claimant sustained serious injuries *878on October 26, 1927. Awards for disability were paid until July, 1929, when a lump sum award of $3,400 was made in addition to compensation already awarded and paid. Such award “to be in full for all present and future claims arising out of the accidental injury.” In April, 1934, claimant made application for review, the matter was reopened, the lump sum award was rescinded and compensation directed paid and case continued “ until either party makes application for further consideration of the degree of physical impairment and earning capacity of the claimant.” The appellants claim that there was no evidence of increased disability justifying the rescinding of the lump sum award and the making of the award now appealed from. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhoáes, McHamee, Crapser and Heffernan, JJ.